Exhibit 10.2

LOGO [g60217ex_img001.jpg]

iGATE CORPORATION 2006

STOCK INCENTIVE PLAN

PERFORMANCE SHARE AWARD AGREEMENT

THIS PERFORMANCE SHARE AWARD AGREEMENT (the “Agreement”), made as of this 30th
day of March, 2010 (the “Grant Date”), by and between iGATE Corporation, 6528
Kaiser Drive, Fremont, CA 94555 (the “Corporation”)

and                                 

Phaneesh Murthy (the “Grantee”), a key employee of the Corporation.

WITNESSETH THAT:

WHEREAS, Grantee is now employed by the Corporation (“Corporation”, when used
herein with reference to employment of Grantee, shall include any Affiliate of
the Corporation as such term is defined in the iGATE Corporation 2006 Stock
Incentive Plan) as a key employee; and

WHEREAS, the Corporation has adopted the iGATE Corporation 2006 Stock Incentive
Plan (the “Plan”) under which the Corporation may grant to key employees of the
Corporation performance share awards entitling the recipient of such an award to
acquire shares of Common Stock, par value $0.01 per share, of the Corporation
(“Stock”) upon the attainment of specified performance goals subject to
restrictions set forth in the Plan and in this Agreement; and

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings given to such terms in the Plan; and

WHEREAS, the Corporation desires to grant a performance share award to Grantee
at this time;

NOW THEREFORE, in consideration of the covenants and agreements herein contained
and intending to be legally bound, the parties hereby agree with each other as
follows:

SECTION 1: Performance Share Award

1.1 Subject to the terms and conditions set forth herein and to the terms of the
Plan, and in order to provide an additional incentive for Grantee, as a key
employee, to work for the long-range success of the Corporation, the Grantee is
hereby granted, effective on the Grant Date, a Performance Share Award of
108,822 Shares (the “Award”). For purposes of this Award, 108,822 Shares is
considered the Grantee’s “Target Amount.” Except as otherwise provided herein,
the payment due in settlement of the Grantee’s vested Award shall be made in the
form of shares of Stock, with the number of shares payable determined by
reference to the Corporation’s earnings per share (“EPS”) growth relative to
peer companies for the three-year period commencing on January 1, 2010 and
ending on December 31, 2012 (the “Performance Period”) as further described in
Section 2.1 herein.



--------------------------------------------------------------------------------

SECTION 2: Calculation of Potential Award

2.1 In the event that the required performance measures are satisfied and
certified by the Committee as described in Section 2.2, the Award shall vest on
the January 2, 2013. The number of shares of Stock payable in settlement of the
Grantee’s vested Award shall be based upon the Company’s relative EPS growth
ranking as approved by the Compensation Committee of the Corporation’s Board of
Directors (the “Committee”) for the Performance Period, based on the following
chart:

 

3-year EPS Growth Ranking

   Payout as Percentage of
Target Amount  

1

   200 % 

2

   175 % 

3

   150 % 

4

   125 % 

5

   100 % 

6

   50 % 

7

   25 % 

8

   0 % 

9

   0 % 

10

   0 % 

11

   0 % 

12

   0 % 

The Corporation’s 3-year EPS Growth Ranking shall be based upon the
Corporation’s 3-year EPS Growth over the Performance Period relative to the
3-year EPS Growth over the Performance Period of each of the companies in the
Corporation’s “Peer Group.” For purposes of this Award, the “Peer Group” shall
consist of the following companies:

 

Cognizant Tech Solutions    Mindtree Exlservice Holdings    Syntel Inc. Genpact
Ltd.    Tata Consultancy Services HCL Technologies    Wipro Ltd. Hexaware
Technologies    WNS Holdings Infosys Technologies   

If a merger occurs between companies in the Peer Group during the Performance
Period, the EPS of the acquiring/surviving company will continue to be tracked
for purposes of the Award. In such case, the EPS of the acquired company will be
determined as of the last available quarter of financial results. The same will
be true if a peer company is acquired by another company that is not in the Peer
Group.

The payment of shares pursuant to this Section 2.1 will be made as soon as
practicable after the date the Award becomes vested.

2.2 As promptly as practicable after the end of the Performance Period, the
Committee shall determine, in accordance with the terms of the Plan and this
Agreement, and certify whether and the extent to which the performance criteria
has been satisfied and the number, if any, of Shares of earned under Section 2.1

 

2



--------------------------------------------------------------------------------

SECTION 3: Forfeiture, Acceleration and Death and Disability

3.1 The Grantee will not vest and will forfeit the Award immediately upon
termination of employment with the Corporation for any reason prior to the end
of the Performance Period. If the Grantee terminates employment with the
Corporation after the end of the Performance Period, but before payment of any
vested Award hereunder, such vested Award shall nonetheless be paid to the
Grantee.

3.2 Notwithstanding the foregoing or anything contained in the Plan, upon the
occurrence of the following events set forth in (a), (b) and (c) below (each an
“Acceleration Event”), the Performance Period with respect to the Award shall
end on the day prior to the effective date of the Acceleration Event and the
Award shall become payable, calculated in accordance with Section 2.1 herein, as
of such date:

 

  (a) if there is consummation by the Company of a sale of all or substantially
all of the assets of the Company or a merger other than a sale or merger
involving a company in which the shareholders of the Company, immediately prior
to such transaction, beneficially own (as determined pursuant to Rule 13d-3
promulgated under the Act) more than 50% of the combined voting power of the
then outstanding voting securities immediately following such transaction;

 

  (b) individuals who, as of the date of this Agreement, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided that any individual becoming a director subsequent to the
date of this Agreement whose election or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Act); or

 

  (c) the acquisition from Sunil A. Wadhwani and/or Ashok K. Trivedi by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Act) (a “Person”) (other than the Company, a Subsidiary or any of their
respective benefit plans or affiliates within the meaning of Rule 144 under the
Securities Act of 1933, as amended) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Act) of 30% or more of the combined voting
power of the then outstanding voting securities of the Company provided that
following such acquisition the combined beneficial ownership of Sunil A.
Wadhwani and Ashok K. Trivedi is less than 15% of the combined voting power of
the Company’s then outstanding voting securities of the Company.

 

  (d) if there is any change in Grantee’s designation or a substantial
diminution in his role and responsibilities, as President and CEO of the
Corporation after the date of signing of agreement

3.3 Notwithstanding Section 3.1, if the Grantee’s termination of employment
occurs prior to the end of the Performance Period by reason of (i) Grantee’s
death or (ii) Grantee’s disability (covered by a long-term disability plan of
the Company then in effect), then Grantee shall be entitled to a pro-rata

 

3



--------------------------------------------------------------------------------

vesting of the Award equal to the number of Shares the Grantee would have
received if he had remained employed through the last day of the Performance
Period, multiplied by a fraction equal to the number of whole months of
employment completed during the Performance Period divided by 36 months,
contingent upon the extent to which the Award would be payable pursuant to
Section 2.1 of this Agreement. In the event the Grantee is entitled to a
pro-rata vesting of the Award, the timing of such vesting and payment of the
Shares shall be in accordance with Section 2.1 herein.

SECTION 4: Miscellaneous

4.1 Notwithstanding any other provision of this Agreement, Grantee hereby agrees
to take any action, and consents to the taking of any action by the Corporation,
with respect to the Award hereunder necessary to achieve compliance with
applicable laws or regulations in effect from time to time. Any determination by
the Committee with respect to the need for any action in order to achieve such
compliance with laws or regulations shall be final, binding and conclusive. The
Corporation shall in no event be obligated to register any securities pursuant
to the Securities Act of 1933 (as the same shall be in effect from time to time)
or to take any other affirmative action in order to cause the Award under the
Plan, the lapsing of restrictions thereon or the delivery of certificates
therefore to comply with any law or regulation in effect from time to time.

4.2 Where required by law, no later than the date of payment of the Award, the
Grantee shall pay to the Corporation an amount sufficient to allow the
Corporation to satisfy its tax withholding obligations applicable to the Award.
To this end, the Grantee shall either:

 

  (a) pay the Corporation the amount of tax to be withheld in cash;

 

  (b) deliver to the Corporation other shares of Stock owned by the Grantee
prior to such date having an aggregate Fair Market Value on the date on which
the amount of tax to be withheld is determined which does not exceed the amount
of tax required to be withheld (based on the statutory minimum withholding rates
for federal and state tax purposes, including payroll taxes), provided that the
previously owned shares delivered in satisfaction of the withholding obligations
must have been held by the participant for at least six (6) months;

 

  (c) make a payment to the Corporation consisting of a combination of both
(a) and (b) above; or

 

  (d) request that the Corporation cause to be withheld a number of shares of
Stock otherwise due the Grantee hereunder having a Fair Market Value on the date
on which the amount of tax to be withheld is determined which does not exceed
the amount of tax required to be withheld (based on the statutory minimum
withholding rates for federal and state tax purposes, including payroll taxes);
provided, however, that shares may be withheld by the Corporation only if such
withheld shares have vested).

Grantee understands that no shares of Stock shall be delivered to Grantee,
notwithstanding the vesting thereof, unless and until Grantee shall have
satisfied any obligation for withholding taxes with respect thereto as provided
herein.

4.3 For the purposes of this Agreement, the term “Subsidiary” means any
corporation or other entity (other than the Corporation) in any unbroken chain
of corporations or other entities, beginning with the Corporation, if each of
the corporations or entities (other than the last corporation

 

4



--------------------------------------------------------------------------------

or entity in the unbroken chain) owns stock or other interests possessing 50% or
more of the economic, interest or the total combined voting power of all classes
of stock or other interests in one of the other corporations or entities in the
chain.

4.4 Grantee hereby indemnifies the Corporation and holds it harmless from and
against any and all damages or liabilities incurred by the Corporation
(including liabilities for attorneys’ fees and disbursements) arising out of any
breach by Grantee of this Agreement.

4.5 Nothing herein shall be construed as giving Grantee any right to be retained
in the employ of the Corporation or affect any right which the Corporation may
have to terminate the employment of such Grantee.

4.6 This Agreement is subject in all respects to the terms of the Plan, as
amended and interpreted from time to time by the Plan Administrator; provided
however, that no alteration, amendment, revocation or termination of the Plan
shall, without the written consent of Grantee, adversely affect the rights of
Grantee with respect to the Award. Should there be any inconsistency between the
provisions of this Agreement and the terms and conditions of the Plan, the
provisions in the Plan shall govern.

4.7 This Agreement shall be construed and enforced in accordance with the laws
of the Commonwealth of Pennsylvania, other than any choice of law provisions
calling for the application of laws of another jurisdiction.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

iGATE CORPORATION BY:   /S/    MUKUND SRINATH GRANTEE BY:   /S/    PHANEESH
MURTHY

 

5